DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “at a moment before” in claim 9 is a relative term which renders the claim indefinite. The term “moment” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what moment refers to as a matter of time and is a vague term.  Is this a preset time, an event that occurs before another, or some other means to measure time?
Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) “determining, by a device comprising a memory storing instructions and a processor in communication with the memory, an adsorption area of a first virtual object in a virtual scenario according to a distance between the first virtual object and a second virtual object, a size of the adsorption area being positively correlated with the distance between the first virtual object and a second virtual object; in response to an aiming point of the second virtual object being located in the adsorption area, obtaining, by the device, a target rotation speed of a viewing angle of the virtual scenario; and adjusting, by the device, the viewing angle of the virtual scenario according to the target rotation speed of the viewing angle.” which details the steps wherein a virtual camera angle is adjusted based on detection of an obstructing object between the camera and a target object including using distance between the two objects to determine degree of obstruction.  Examiner further recognizes additional steps are indicated regarding when and how to adjust the angle including the speed of adjustments.  Examiner recognizes the above methods are directed to a series of steps regarding determining a state of a game and applying controls to modify the state to a desired game state.  Specifically steps regarding adjusting a virtual camera so that a player can see a target.  Examiner further recognizes the steps are a series of mental steps that could be performed by an individual based on observed information including an individual providing inputs to cause a camera to adjust in a manner desired so that a player can see a desired object.  Specifically the steps are regarding adjusting view based on an obstruction and are a process that could be performed mentally by an individual using the device and not required to be performed by the device.  For example adjusting angle upwards to see an object would be a mental step that an individual could perform and would be modified based on where the objects are present in a virtual environment.  Additionally the steps are performed on a generic machine.  This judicial exception is not integrated into a practical application because the steps are described in a such a manner as to be mental steps which can be performed by an individual and which are carried out on a generic machine.  Specifically these steps are automating the process of adjusting the camera without including additional steps which cannot be reasonably performed by an individual. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps amount to no more than input that could be provided by a user observing the same scene and do not include steps that go beyond what an individual can perform.
	As per step 2B examiner recognizes that generic hardware is recited including processors and memories and therefore the judicial exemption is not overcome.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-13, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kando (US Pub. No. 2009/0163274 A1).
As per claims 1, 10, and 16, Kando teaches a method, device, and non-transitory medium for adjusting viewing angles (abstract and Fig. 13 a virtual camera is adjusted based on position of target object and if another object is blocking the view of the target object), comprising: determining, by a device comprising a memory storing instructions and a processor in communication with the memory (Fig. 2 and paragraphs [0075]-[0076] teaches a gaming console), an adsorption area of a first virtual object in a virtual scenario according to a distance between the first virtual object and a second virtual object (Figs. 8, 10, and 15 and paragraphs [0119] and [0122]-[0123] a determination is made based on the z-coordinate of a first object, the obstacle, and a second object, the targeted player character, to determine the degree of blocking, such as the second object being higher or lower placed behind the obstacle (paragraph [0122]), in order to control a virtual camera adjustment), a size of the adsorption area being positively correlated with the distance between the first virtual object and a second virtual object (Fig. 20 and paragraphs [0116] and [0160]-[0163] distance, along the z-axis, is determined between a first and second object with the control of the camera based on the determination with the distance being an indication of the degree of blocking or adsorption with the blocking occurring based on differences in z-value (paragraph [0116])); in response to an aiming point (paragraph [0024] of applicant’s disclosure indicates an aiming point is used to mark a target and an example is provide that this is used for an attack but examiner notes the example is not limiting and therefore any marking of a target would be applicable) of the second virtual object (Fig. 14 and paragraph [0121] target pixel is determined for the second object thereby marking the object for tracking) being located in the adsorption area, obtaining, by the device, a target rotation speed of a viewing angle of the virtual scenario (Fig. 20 and paragraphs [0122]-[0123] and [0160]-[0163] degree of movement is determined including based on distance and respective locations); and adjusting, by the device, the viewing angle of the virtual scenario according to the target rotation speed of the viewing angle (Figs. 8, 10, 12-13, and 15 and paragraph [0119] angle of virtual camera is changed).
As per claims 2, 11, and 17, Kando teaches a method, device, and medium wherein before the determining the adsorption area of the first virtual object in the virtual scenario according to the distance between the first virtual object and the second virtual object, the method further comprises: determining, by the device, whether the first virtual object is in the virtual scenario (paragraphs [0166]-[0168] a determination is made if there is any object acting as a blocking object); in response to determining that the first virtual object is in the virtual scenario, performing, by the device, the determining the adsorption area of the first virtual object according to the distance between the first virtual object and the second virtual object (Fig. 20 and paragraphs [0116] and [0160]-[0163] distance, along the z-axis, is determined between a first and second object with the control of the camera based on the determination with the distance being an indication of the degree of blocking or adsorption with the blocking occurring based on differences in z-value (paragraph [0116])); and in response to determining that the first virtual object is not in the virtual scenario, obtaining, by the device, a first preset rotation speed of the viewing angle of the virtual scenario (paragraphs [0117] and [0122] camera follows the player with a determination made whether or not to render the blocking object which, if no is determined, would have the following remain the same).
As per claims 3, 12, and 18, Kando teaches a method, device, and medium wherein the determining the adsorption area of the first virtual object in the virtual scenario according to the distance between the first virtual object and the second virtual object comprises: in response to the distance being less than a first preset distance or greater than a second preset distance, determining, by the device, the size of the adsorption area of the first virtual object to be zero (paragraphs [0119] and [0122] if the distance is negative, in the opposite direction, then the object is not blocking.  Specifically the second object, the targeted player character, is in front.); and in response to the distance being in a range from the first preset distance to the second preset distance, inclusive, determining, by the device, an area in a preset range around the first virtual object to be the adsorption area of the first virtual object, a size of the preset range being positively correlated with the distance (paragraphs [0119] and [0122] if the distance is positive, the first object being in front, then the first object is blocking).
As per claim 7, Kando teaches a method further comprising: in response to the aiming point of the second virtual object being located in the adsorption area and the first virtual object having moved, controlling, by the device, the aiming point to move with the first virtual object (Figs. 8 and 10 moved relative to the viewpoint of the virtual camera.  Specifically the claim is not limited to the first virtual object coordinates changing in the 3D world but could include the perception of movement via the screen based on a change in viewpoint.).
As per claims 8, 15, and 20, Kando teaches a method, device, and medium wherein the adjusting the viewing angle of the virtual scenario according to the target rotation speed of the viewing angle comprises: calculating, by the device, a movement distance of the aiming point of the second virtual object at a preset time interval according to the target rotation speed of the viewing angle (paragraph [0122] movement is calculated to allow the virtual camera to move a certain distance for a period of time based on the determination “the virtual camera is allowed to be moved to a target point for a similar time period regardless of a moving distance.”); calculating, by the device, a rotation angle of the viewing angle of the virtual scenario at the preset time interval based on the movement distance and the distance between the first virtual object and the second virtual object (paragraph [0122] movement is calculated to allow the virtual camera to move a certain distance for a period of time based on the determination); and adjusting, by the device, the viewing angle of the virtual scenario at every the preset time interval to rotate by the rotation angle (Fig. 15 and paragraph [0122] movement is calculated to allow the virtual camera to move a certain distance for a period of time based on the determination).
As per claim 9, Kando teaches a method further comprising: adjusting, by the device after a control operation in a viewing angle adjustment procedure is ended, the viewing angle of the virtual scenario according to a rotation speed of a viewing angle at a moment before the control operation is stopped (paragraphs [0145]-[0146] virtual camera is moved based on detected operation of player moving player character); and in response to a new control operation not detected within a preset time duration since the control operation is stopped, stopping, by the device, adjusting the viewing angle of the virtual scenario (paragraphs [0145]-[0146] virtual camera is moved based on detected operation of player moving player character and therefore no operation would cause no change in the virtual camera after the process of rendering completes).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-6, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kando (US Pub. No. 2009/0163274 A1) in view of Nishimura (US Pub. No. 2004/0224761 A1).
As per claims 4 and 19, Kando teaches a method and medium wherein the obtaining the target rotation speed of the viewing angle of the virtual scenario comprises: in response to the aiming point of the second virtual object being located in a first sub-area of the adsorption area, obtaining, by the device, a second preset rotation speed as the target rotation speed of the viewing angle of the virtual scenario (Fig. 15 and paragraphs [0122]-[0123] angle change is different when the second object is near the top versus near the bottom of the first object); and in response to the aiming point of the second virtual object being located in a second sub-area of the adsorption area, obtaining, by the device, a third preset rotation speed as the target rotation speed of the viewing angle of the virtual scenario, wherein the first sub-area surrounds outside the second sub-area (Fig. 15 and paragraphs [0122]-[0123] angle change is different when the second object is near the top versus near the bottom of the first object). Kando does not teach wherein the second preset rotation speed being greater than a first preset rotation speed and the third preset rotation speed being less than the first preset rotation speed.  However, Nishimura teaches a method of controlling a virtual camera within a game (abstract and Fig. 4) wherein change in the virtual camera is influenced by preset distances (paragraph [0015] and [0094]-[0095]) based on desired frames of movement (paragraphs [0011]-[0012]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Kando with Nishimura, since Kando is modifiable to include movement updating means of Nishimura thereby allowing for preset distances or scenarios to have different movement updating means thereby allowing the game to follow a player correctly without unnecessary movement or too fast updating which could cause sickness to a player or render the game difficult to play (Nishimura paragraphs [0006]-[0007]).
As per claim 5, Kando does not teach a method further comprising: in response to the aiming point of the second virtual object being located in a third sub-area of the adsorption area, obtaining, by the device, a fourth preset rotation speed as the target rotation speed of the viewing angle of the virtual scenario, the fourth preset rotation speed being less than the first preset rotation speed, wherein the second sub-area surrounds outside the third sub-area.  However, Kando teaches setting different angles of movements over a period of time based on where a second object is located in a first object adsorption area (Fig. 15 and paragraphs [0122]-[0123]) and Nishimura teaches a method of controlling a virtual camera within a game (abstract and Fig. 4) wherein change in the virtual camera is influenced by preset distances (paragraph [0015] and [0094]-[0095]) based on desired frames of movement (paragraphs [0011]-[0012]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Kando with Nishimura, since Kando is modifiable to include movement updating means of Nishimura thereby allowing for preset distances or scenarios, such as where an object is located relative to another object as show by Fig. 15 of Kando modifying changes, to have different movement updating means thereby allowing the game to follow a player correctly without unnecessary movement or too fast updating which could cause sickness to a player or render the game difficult to play (Nishimura paragraphs [0006]-[0007]).
As per claims 6 and 14, Kando does not teach a method or device wherein the adjusting the viewing angle of the virtual scenario according to the target rotation speed of the viewing angle comprises: obtaining, by the device, a horizontal rotation speed and a vertical rotation speed of the viewing angle by decomposing the target rotation speed of the viewing angle according to a horizontal direction and a vertical direction; and adjusting, by the device, the viewing angle of the virtual scenario according to the horizontal rotation speed only.  However, Nishimura teaches a method of controlling a virtual camera within a game (abstract and Fig. 4) including movements along the horizontal axis and vertical axis (Fig. 4).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Kando with Nishimura, since Kando is modifiable to include movement in various axis in order to achieve a proper look by the virtual camera including axis which require less movement in order to observe a target object such as merely moving sideways around an obstructing object if the movement is less.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Myhill et al. (US Pub. No. 2018/0276874 A1) describes a computer method of controlling a virtual camera in a 3D environment to avoid the camera being blocked by an obstacle or colliding with the obstacle when trying to view a target object.
Jo et al. (US Pat. No. 9,770,664 B2) teaches a gaming system comprising an aiming point displayed on a screen.
Kawade et al. (US Pub. No. 2007/0202949 A1) teaches a gaming system comprising adjusting a viewpoint of a virtual camera based on changes in the game environment.
Hayashida et al. (US Pub. No. 2005/0266921 A1) teaches a gaming system comprising changing a viewpoint of a virtual camera to maintain view of a first object and a second object in a virtual environment.
Okamoto et al. (US Pub. No. 2001/0049300 A1) teaches a gaming system comprising a virtual camera moving sideways to get around an obstructing object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/6/2022